                                         Case 5:17-cv-00220-LHK Document 1319 Filed 01/15/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                        Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                        ORDER DENYING MOTION TO SEAL
                                                                                          QUALCOMM’S PRETRIAL BRIEF
                                  14             v.
                                                                                          Re: Dkt. No. 1059
                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          Applying the compelling reasons standard, the Court DENIES Qualcomm’s motion to seal

                                  19   Qualcomm’s pretrial brief, ECF No. 1059. Qualcomm shall file an unredacted version of its

                                  20   pretrial brief publicly by January 15, 2019.

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: January 15, 2019

                                  24                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  25                                                  United States District Judge
                                  26
                                  27

                                  28                                                  1
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING MOTION TO SEAL QUALCOMM’S PRETRIAL BRIEF
